Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2014

                                      No. 04-13-00666-CV

                                 IN THE MATTER OF A.K.A,

                  From the 289th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012JUV01430
                       The Honorable Carmen Kelsey, Judge Presiding


                                         ORDER
       The State’s brief was originally due to be filed with this court on February 14, 2014. On
the due date, the State filed a motion for extension of time to file the brief until March 16, 2014.
        The State’s motion for extension of time is GRANTED. The State’s brief is due to be
filed with this court by March 17, 2014.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court